                                                                       JS-6




                       UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION


                                       )
 ABILITIES UNLIMITED LLC;              )      Case No.:    8:19-cv-01595-JLS-KES
 GISELLE PEREZ;                        )
                                       )      ORDER ON JOINT
              Plaintiffs,              )      STIPULATION FOR ORDER
 vs.                                   )      DISMISSING ACTION WITH
                                       )      PREJUDICE
                                       )
 MERCEDES-BENZ USA, LLC;               )
 and DOES 1 through 100,               )      Complaint Filed: July 17, 2019
 inclusive;                            )      District Judge: Hon. Josephine L.
                                       )      Staton
              Defendants.              )      Courtroom: 10A
                                       )      Magistrate Judge: Karen E. Scott
                                       )      Trial Date: Not Set
       The Court has reviewed the Joint Stipulation for Order Dismissing the Action
with Prejudice, and hereby orders as follows:
       The parties have stipulated that the action should be dismissed with prejudice.
Accordingly, the entire action is dismissed with prejudice pursuant to Federal Rule of
 Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and attorneys’
fees.
        It IS SO ORDERED.

Dated: 03/16/2020                                    JOSEPHINE L. STATON
                                                    HON. JOSEPHINE L. STATON
                                                    DISTRICT JUDGE
